PER CURIAM.
Appellants were charged by appellee in administrative complaints with violations of Chapter 458, Florida Statutes, (relating to the regulation of medical practice).
It was alleged, inter alia, that appellants swore and subscribed to certain information in affidavits submitted to the Florida State Board of Medical Examiners concerning one Maury Braga, an applicant for medical licensure in the State of Florida, i.e., appellants did swear and affirm by their personal knowledge that Maury Bra-ga attended and graduated from the Facul-dade de Ciencias Medicas de Santos, in Brazil, and did lawfully practice the profession of medicine in Brazil during the years 1967 through 1972.
It was further alleged that these statements were false and that appellants had no personal knowledge of the truth and veracity of these statements to which they swore as licensed medical doctors.
Appellants denied the allegations of the complaints and elected to have a formal hearing, pursuant to section 120.57(1), Florida Statutes, before a hearing officer. Following the hearing, the Hearing Officer found that appellants had violated section 458.1201(1)©, Florida Statutes (1977),1 as charged, and recommended that appellants be disciplined by a one-year period of probation with terms and conditions as set by the Board.
The Board of Medical Examiners, after full argument on the issues, voted to accept and adopt the Hearing Officer’s findings and conclusions. The Board ordered that appellants be-reprimanded and placed on probation for one year subject to the condition that each of the appellants address foreign medical graduates and the medical community regarding the importance and significance of affidavits executed by Florida-licensed physicians to be submitted to the Board for licensing foreign graduates. Petitions for reconsideration were denied by the Board after lengthy presentations by appellants’ counsel. This appeal is from the Board’s final order.
Appellant’s point on appeal is whether the Board of Medical Examiners erred in finding that the record supported a violation of section 458.1201(1)©, Florida Statutes (1977).
We have carefully examined the record and considered the briefs and have concluded that the record on appeal contains competent substantial evidence to support the findings and conclusions of the Hearing Officer and the Board of Medical Examiners and that the penalties imposed were within the purview of the statute.
*188No reversible error having been demonstrated, the orders appealed are affirmed.
Affirmed.

. Former section 458.1201(l)(j), Florida Statutes (1977), is now codified at section 458.331(l)(g), Florida Statutes (1981). This statute provides, in pertinent part, as follows:
(1) The following acts shall constitute grounds for which the disciplinary actions specified in subsection (2) may be taken:



(g) Aiding, assisting, procuring, or advising any unlicensed person to practice medicine contrary to this chapter or to a rule of the department or the board.